Citation Nr: 1008031	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  06-05 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to an increased evaluation for torn ligament 
of the left knee status post surgery, currently evaluated as 
20 percent disabling.

2.  Entitlement to a separate evaluation for left knee 
limitation of motion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from December 1979 to 
December 1982.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  Service-connected left knee disability is currently 
manifested by instability and medical cruciate ligament 
laxity with subjective report of significant pain for which 
the appellant takes no medication; the appellant does not 
require assistance with ambulation but uses a knee brace.  
Instability is no more than moderate.

2.  Degenerative joint disease of the left knee is shown at 
the medial femoral condyle and tibial plateau, characterized 
on x-ray in October 2004 as minor abnormality, and the range 
of motion is from 0 to 130 degrees on the left.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for left knee instability from are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009).

2.  Left knee limitation of flexion is 10 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5003-5010 and 5260 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
September 2004 essentially complied with statutory notice 
requirements as outlined above, except as to the disability 
rating and effective date elements of the claim.  VA notified 
the appellant of the evidence obtained, the evidence VA was 
responsible for obtaining, and the evidence necessary to 
establish entitlement to the benefits sought including the 
types of evidence that would assist in this matter.

However, notice of the disability rating and effective date 
elements was not provided.  This is error.  The U.S. Court of 
Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that 
VA must bear the burden of proving that such an error did not 
cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. 
§ 7261(b)(2), which provides that, in conducting review of 
decision of the Board, a court shall take due account of rule 
of prejudicial error.  The Supreme Court in essence held that 
- except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without 
prejudice to the appellant.  First, regarding the disability 
rating element of the claim, the record shows that, in the 
December 2005 Statement of the Case, the RO notified the 
appellant of the provisions of 38 C.F.R. § 3.159 and Part 4 
as it pertains to disability evaluations.  Specifically, the 
RO provided therein the provisions of 38 C.F.R. §§ 4.1, 4.10, 
4.40, 4.45, 4.59, 4.7, and 4.71a-Diagnostic Code 5257.  In 
essence, the RO provided the appellant with the information 
on how disability evaluations are determined as well as the 
pertinent rating criteria for his disability.  Therefore, the 
Board finds that VA satisfied its duty to notify the 
appellant of the disability rating element of his claim.  
Also, VA afforded the appellant due process of law.  His 
claim was readjudicated in March 2006.  VA issued a 
Supplemental Statement of the Case dated the same notifying 
him of the actions taken and evidence obtained or received.  
Accordingly, the Board finds that the appellant has not been 
deprived of information needed to substantiate his claim and 
the very purpose of the VCAA notice has not been frustrated 
by the timing error here.

Second, regarding the effective date element of the claim, 
the record shows that the RO failed to notify the appellant 
of such.  Again, this is error.  However, as the claim is 
denied, matters concerning the effective date of the claim 
are moot.  Therefore, the Board finds that the error is 
harmless and without prejudice to the appellant.

The Board notes that the appellant has been represented 
throughout his appeal by an accredited veterans service 
organization.  Prejudice to the appellant by VA's failure to 
provide preadjudicatory notice of the disability rating and 
effective date elements of the claim has not been alleged by 
either the appellant or his representative.  Moreover, as 
discussed above, the error is harmless here.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Pertinent records 
were obtained or requested.  The RO specifically asked the 
appellant to report any treatment so that records could be 
obtained, but none was reported.  The appellant stated in 
April 2005 that "I have not received treatment."

Also, VA afforded the appellant an opportunity to appear for 
a hearing; no hearing was requested.  VA afforded the 
appellant a VA examination in October 2004 and the report of 
examination is associated with the claim file.  This 
examination is adequate as it reflects a pertinent medical 
history, review of the documented medical history, clinical 
findings, and a diagnosis.  The adequacy of this examination 
has not been challenged by either the appellant or his 
representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Claims for Increase

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 
(2007) (staged ratings are appropriate when the factual 
findings show distinct period where the service- connected 
disability exhibits symptoms that would warrant different 
ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 
(2001).  A disability may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential, 
in determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

In cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems.  In 
addition, 38 C.F.R. § 4.40 and § 4.45 requires consideration 
of functional disability due to pain and weakness.  With any 
form of arthritis, painful motion is an important factor of 
the rated disability and should be carefully noted.  38 
C.F.R. § 4.59.

The words "slight", "moderate" and "severe"" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "mild" and "moderate" by VA 
examiners or other physicians, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned. 38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.5.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has 
held that a veteran may not be compensated twice for the same 
symptomatology as "such a result would over compensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Based upon the principle set forth in Esteban, the VA General 
Counsel held that a knee disability may receive separate 
ratings under diagnostic codes evaluating instability (Code 
5257, 5262, and 5263) and those evaluating range of motion 
(Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23- 
97.

Historically, by a rating decision dated March 1984, the RO 
awarded service connection for residuals of torn ligament of 
the left knee at the 10 percent disability level under 
Diagnostic Code 5259.  The 10 percent rating represents the 
maximum schedular evaluation under Diagnostic Code 5259 
(Cartilage, semilunar, removal of, symptomatic).  In an 
October 2004 rating decision, the RO evaluated the left knee 
as 20 percent disabling under Diagnostic Code 5257 (other 
knee impairment, recurrent subluxation or lateral 
instability).

The appellant avers that his disability warrants the 
assignment of a disability rating greater than the currently 
assigned 20 percent rating.
Diagnostic Code 5257 provides as follow:  Slight recurrent 
subluxation or lateral instability of the knee is rated 10 
percent disabling; moderate recurrent subluxation or lateral 
instability of the knee is rated 20 percent disabling; and 
severe recurrent subluxation or lateral instability of the 
knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

In this case, the evidence before the Board is limited.  The 
appellant reported no treatment for the left knee.  The 
evidence includes report of VA examination dated October 
2004, VA treatment records dated March to December 2005, and 
lay statements of the appellant.

Various statement from the appellant reflect his belief that 
his left knee disability is more severely disabling than 
represented by the current disability rating.  He requested 
in October 2004 that VA award an 80 or 100 percent evaluation 
for his left knee disability.  At this time, the appellant 
reported that his left knee was unstable, very painful, 
stiff, and cracks on bending and straightening.  He further 
reported that he was told on VA examination in October 2004 
that his ligaments are gone and that he may have a possible 
tear.  In a separate October 2004 statement, the appellant 
reported the same and that "it is difficult to walk, climb 
stairs, squat."  He stated that "I am greatly limited due 
to the pain, instability, and stiffness of left knee."

In a December 2004 statement, the appellant requested a 60 
percent evaluation for left knee disability.  He reiterated 
that he had been told that his ligaments were gone and 
reported symptoms of cracking noise, feeling of shifting when 
walking especially on an incline, instability, and leg 
pivoting outward as he walks and turns.  He complained that 
this prevented him from riding his bicycle and using his 
exercise machine at home, and that "some nights I am unable 
to sleep due to the pain."

Report of VA examination dated October 2004 reflects 
complaints of left knee laxity, instability, inability to 
fully straighten knee, swelling, increased pain, and an 
inability to bear full weight.  Pain was described as 6 out 
of 10, and the appellant wore a knee brace.  He did not use 
any walking aids.  He denied missed work in the past year due 
to knee pain, but noted that he had recently quit work.  He 
denied difficulty walking long distances, except for pain and 
instability.  He stated that pain is improved with rest and 
aggravated by weight-bearing and lateral stress.  Clinical 
findings were negative for tenderness and patellar grind.  
Posterior drawer testing was negative.  Anterior drawer, 
Lachman's, and McMurray's tests were positive.  The left knee 
gapped medially to valgus stress.  The lateral collateral 
ligaments appeared intact.  The range of left knee motion was 
from 0 to 130 degrees.  X-ray showed a staple in the medial 
femoral condyle of the left knee and no degenerative 
arthritis of the medial or lateral compartments; there was 
minimal degenerative joint disease bilaterally at the medial 
femoral condyle and tibial plateau.  The assessment was "47-
yearold male status post MCL repair and ACL tear with 
residual instability and MCL laxity.  This patient is mostly 
limited by his pain and his laxity.  He does not have 
increased fatigability after repetitive motion but he does 
have significant pain and laxity of the left knee."

A VA MRI report dated March 2005 reflects as follows: 

(1) Ill-defined tear of the anterior 
cruciate ligament, the chronicity of 
which is uncertain.  However, this is 
likely not an acute injury, 
(2) Status post repair of medial 
collateral ligament, 
(3) Mild bone marrow edema in the 
lateral femoral condyles and lateral 
tibial plateau,
(4) Ossified fragment superior to tibial 
tuberosity, consistent with old Osgood-
Schlatter's disease.

In an April 2004 statement, the appellant reported 
dissatisfaction with his care and indicated that he had not 
received treatment or a knee brace, but his condition 
continues to worsen.

VA treatment records dated June to December 2005 are silent 
for complaint or findings relative to the left knee.

In weighing the appellant's statements, treatment records, 
and October 2004 VA examination report, the Board concludes 
that the preponderance of the evidence is against an 
evaluation in excess of 20 percent for left knee instability.  
The evidence shows that service-connected left knee 
disability is currently manifested by instability and medical 
cruciate ligament laxity with subjective report of 
significant pain.  The October 2004 VA examiner noted that 
the appellant had significant pain and laxity of the left 
knee.  The examiner's report of significant pain and laxity 
suggests that it is more than mild, but less than severe.  
While the appellant was noted to wear a knee brace during his 
VA examination in October 2004, this does not ipso facto 
demonstrate severe disability.  Rather this must be 
considered in the context of the evidence of as a whole, 
which shows no complaints or treatment relative to the left 
knee during various VA outpatient visits between June and 
December 2005.  Also, the record shows that the appellant 
denied treatment and use of medication for left knee 
symptoms.  The record is further silent for complaints or 
findings for giving-way of the knee although the appellant 
reported during VA examination in October 2004 he could not 
bear weight on is left knee.  The record shows that the 
appellant does not use any assistive device for ambulation.  
Lastly, the appellant himself has not described subluxation 
or lateral instability that could be characterized as more 
than moderate.  Weighing the evidence of record, the Board 
finds that symptoms shown do not more nearly approximate 
those for severe impairment; therefore, the criteria for an 
evaluation greater than 20 percent are not met.

The Board considered whether a higher disability evaluation 
may be achieved under another Diagnostic Code.  However, the 
evidence shows no ankylosis of the left knee, flexion limited 
to 15 degrees or less, extension limited to 20 degrees or 
more, or malunion or nonunion of the tibia and fibula.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 5261, and 
5262.  Therefore, a higher evaluation under another 
Diagnostic Code is not warranted.

The Board has further considered whether a separate 
compensable evaluation is warranted based on arthritis with 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (arthritis), and Diagnostic Codes 5260 to 5261 
(limitation of flexion and extension).  X-ray revealed mild 
degenerative joint disease, but clinical findings show range 
of motion from 0 to 130 degrees.  The evidence supports 
entitlement to a separate 10 percent evaluation for 
limitation of motion.  It is undisputed that the appellant 
has pain and limited motion.  It is undisputed that he has 
articular and periarticular pathology.  Furthermore, 
38 C.F.R. § 4.59 concerns limitation of motion rather than 
instability.  In view of the presence of periarticular 
pathology, limited motion, and pain on use, section 4.59 is 
consistent with Diagnostic Codes 5003-5010, which provides a 
10 percent evaluation when limitation of motion is 
noncompensable but affected by painful motion.  However, an 
evaluation in excess of 10 percent is not warranted.  The 10 
percent evaluation now assigned contemplates limitation of 
flexion to 45 degrees.  In order to warrant a higher 
evaluation, the disorder must approximate the functional 
equivalent of limitation of flexion to 30 degrees due to any 
factor.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, 
there is no lay or medical evidence that flexion of the knee 
is functionally limited to a degree beyond 45 degrees.  In 
fact, the most probative evidence establishes that he has 
significant remaining function as demonstrated by a range of 
motion from 0 to 130 degrees.  Furthermore, a separate 
evaluation for limitation of extension is not warranted as 
there is no lay or medical evidence of impairment of 
extension. 

The Board has further considered the appellant's report of 
severe left knee pain, which he rates as 6 of 10.  He is 
competent to report pain.  Layno v. Brown, 6 Vet.App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 
(1995).  However, the appellant's left knee has not resulted 
in any functional impairment beyond that contemplated by the 
current disability evaluation.  See 38 C.F.R. §§ 4.40, 4.45.  
The record shows that the appellant has nearly full range of 
knee motion and he does not use pain medication.  The record 
is silent for complaints or findings for loss of speed, 
coordination, and endurance.  Although the appellant reports 
he cannot bear weight on the left knee, he ambulates without 
any assistive device, such as a cane or walker.  Therefore, 
the Board finds that the complaints of pain are adequately 
addressed by the current disability rating.  To the extent 
that the appellant asserts that he is entitled to a higher 
evaluation, the Board has considered his pleading.  However, 
although asserting he is worse, his statements have been 
either non-specific or vague.  We conclude that the medical 
evidence, prepared by a skilled professional, is more 
probative of the degree of disability.  This is not a matter 
of credibility; but rather, it is a matter of what evidence 
is more convincing and has greater probative weight.
Lastly, the Board finds that uniform disability ratings are 
warranted in this case; there is no basis for "staged" 
ratings as the evidence shows that level of disability has 
not changed during the appeal period.

Accordingly, the claim for an evaluation greater than 20 
percent for instability of the left knee is denied.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  However, a separate 10 percent 
evaluation based on limitation of flexion is granted.

Extraschedular Ratings

In the Board's adjudication of the increased rating claim, 
consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4.  In this case, the appellant has not specifically 
alleged that his service-connected left knee disability 
adversely affects his ability to obtain and maintain 
employment.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the appellant fit 
appropriately with the criteria found in the relevant 
Diagnostic Code for his knee disability.  While the record 
shows that the appellant quit his job, the appellant did not 
reported why he quit and denied having lost time from work in 
the year prior due to his service-connected left knee 
disability.  Furthermore, the Board also observes that the 
evidence does not establish that he has experienced 
hospitalizations or other severe or unusual impairment due to 
the service-connected knee disability.  In short, the rating 
criteria for these disabilities contemplate not only his 
symptoms but the severity of his disability.  The Board does 
not find that the schedular criteria have been inadequate for 
rating the manifestations of his service-connected 
disability.  See 38 U.S.C.A. § 1155 (Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity).  
For these reasons, referral for extraschedular consideration 
for these disabilities is not warranted.
ORDER

An increased rating for left knee disability, currently rated 
as 20 percent disabling, is denied.

A 10 percent rating for limitation of flexion is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


